Citation Nr: 0512217	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  03-18 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for residuals, 
fracture left elbow (minor), currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for residuals of a left 
shoulder injury.

3.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, JK



ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an 
February 2003 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied an increased evaluation for 
residuals, fracture left elbow (minor), evaluated as 10 
percent disabling and also denied service connection for 
residuals of a left shoulder injury and a back condition.  

In December 2004, the veteran was afforded a Travel Board 
hearing before Michelle Kane, who is the Acting Veterans Law 
Judge rendering the determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).


REMAND

The veteran argues that his service-connected residuals of a 
left elbow fracture warrants greater than a 10 percent 
evaluation.  He further argues that his left shoulder and 
back conditions are the result of a fall sustained while in 
service.  

At his hearing, the veteran testified that he has recently 
been treated for his elbow condition at the VA hospital in 
Altoona, Pennsylvania, and an outpatient clinic in Johnstown, 
Pennsylvania.  The claims file does not contain records 
pertaining to treatment by those institutions after December 
2002.  Also, the Board does not have records of the veteran's 
physical therapy provided by Memorial Hospital and the 
Crighton Center.  As such it is impossible for the Board to 
assess the current severity of the veteran's service-
connected elbow disability.

The Board also notes that in his testimony the veteran stated 
he is presently being treated for his claimed left shoulder 
and his back injuries.  VA progress notes also show the 
veteran was treated at VA facilities from January 2001 to 
December 2002, but more recent treatments are not associated 
with the claims file.  The only recent non-VA records 
available to the Board regarding the claimed conditions are a 
letter from the veteran's chiropractor, Mr. Bowers, from 
December 2002 and a hand-written note, also from Mr. Bowers, 
on a VA Authorization and Consent Form from February 2003.  
There is also a letter from Dr. McCracken from December 2002.  
Finally, there is a photocopy of a handwritten note from Dr. 
Panek from January 2003, in which he outlines the veteran's 
back treatment from May 1986 to October 2001.  

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination in order to determine the 
nature, etiology, and extent of the veteran's disabilities.  
See 38 U.S.C.A. § 5103A (West 2002); Green v. Derwinski, 1 
Vet. App. 121 (1991).  In this case, the veteran has not been 
afforded a recent VA orthopedic examination for his elbow.  
The last examination was done over two years ago, and he now 
claims neurological impairment.  Examinations are also 
warranted with opinion as to the etiology of the shoulder and 
back disorders.  The recent letter from Dr. Bowers indicates 
these disabilities can be a result of the in-service injuries 
described by the veteran, which is enough to raise VA's duty 
to assist in developing the claims by providing the veteran 
examinations.  Dr. Bowers' opinion is not currently 
sufficient to grant the claims, since he only states a 
possibility of a relationship, and nothing approaching a 
probability, which is required for service connection to be 
granted.

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

Dr. Bowers has been treating the veteran since 1981 or 1982.  
VA has requested his actual treatment records and in reply 
has received statements from him.  At the veteran's hearing, 
the importance of Dr. Bowers' treatment records was 
emphasized to the veteran.  VA has satisfied its duty to 
assist by requesting these records from Dr. Bowers; nothing 
more can be done in this respect.  However, the veteran is 
again advised that actual treatment records from Dr. Bowers 
would be highly relevant and probative evidence, and if he 
can acquire these records and submit them to VA while his 
case is in remand status, it would be much appreciated.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for the following actions:

1.  Tell the veteran to submit to VA 
copies of any evidence in his possession 
relevant to these claims.

2.  The RO should contact the VA 
hospital in Altoona, Pennsylvania and 
the outpatient clinic in Johnstown, 
Pennsylvania and request all of the 
veteran's treatment records since 
December 2002. 

3.  Ask the veteran to complete the 
appropriate authorization forms for VA 
to request his treatment records from 
Memorial Hospital and Crighton Center, 
and, if he does so, request all records 
of the veteran's treatment and physical 
therapy.

4.  After obtaining the above evidence, 
to the extent available, the RO should 
then schedule the veteran for VA 
orthopedic and neurologic examinations 
to ascertain the nature and severity of 
the veteran's service-connected 
residuals of a left elbow fracture and 
whether it has either caused or 
aggravated the numbness and tingling of 
his left hand.  The neurological 
examiner is requested to perform any and 
all tests necessary and the results 
should be included in the examination 
report.  The neurologist is requested to 
report all chronic neurologic 
manifestations of the veteran's service 
connected residuals of a left elbow 
fracture, to include specifying any and 
all neurologic symptoms (e.g., neuritis, 
neuralgia, sensory loss, upper extremity 
dysfunction, etc.) with reference to the 
specific nerve(s) affected.  The 
veteran's claims folder must be made 
available to the VA medical examiners, 
and the examiners should provide a 
rationale for the opinion rendered.  

5.  After obtaining the above evidence, 
to the extent available, the RO should 
also schedule the veteran for orthopedic 
examinations for his left shoulder and 
back conditions.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner should 
provide an opinion as to the veteran's 
correct diagnoses, and as to whether it 
is at least as likely as not (i.e., a 
likelihood of 50 percent or greater) 
that any diagnosed left shoulder or back 
disorders are related to his service.  
The claims folder must be made available 
to and reviewed by the examiner in 
conjunction with the scheduled 
examination, and the examiner should 
acknowledge such review in the 
examination report

6.  After completion of the directives 
above, and following any further 
appropriate development, review the 
veteran's claims folder again to 
determine whether an increased 
evaluation for the left elbow, or 
service connection for the left shoulder 
or back, is warranted. If the decision 
remains in any manner adverse to the 
veteran on the issues, provide the 
veteran and his representative an 
updated Supplemental Statement of the 
Case (SSOC) and give them an appropriate 
amount of time to respond to it.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




